Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Reasons for Allowance 
2.	Claims 1-2, 6-11 and 16-17 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
	The Applicant has incorporated the allowable subject matter of the objected dependent claim 5 into independent claim 1, and the allowable subject matter of the objected dependent claim 15 into independent claim 9.

Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “wherein the compensation solution comprises: multiplying a fourth input voltage by a compensation coefficient H gain, and adding a first input voltage multiplied by (H_ gain), to obtain a driving voltage; wherein 1>H_gain>0” incorporated with c

Claim 8 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation wherein the compensation solution comprises: “multiplying the fourth input voltage by a compensation coefficient H_gain, and adding the first input voltage multiplied by (H_gain), to obtain a driving voltage: wherein 1>H_gain>0; a method for acquiring the compensation coefficient comprises: determining the compensation coefficient based on the sub-pixel of a color corresponding to a maximum hue; a hue difference between minimum compensation coefficients between the sub-pixels corresponding to different colors is 120°; when the maximum hue corresponds to red, if a green hue is greater than a blue hue, the minimum compensation coefficient corresponds to 0°; and if the blue hue is greater than the green hue, the minimum compensation coefficient corresponds to 360°”.

The closest art:
Wang (US 2016/0125807 A1) teaches dividing the display panel into two compensation regions in units of sub-pixels; and outputting a driving voltage according to the compensation region which a sub- pixel belongs to; wherein at least two sub-pixels in each belong to different compensation regions.
Zhu et al. (US 2015/0035878 A1) teaches the driving voltage comprises a first driving voltage or a second driving voltage, and the first driving voltage is greater than an input voltage; the second driving voltage is smaller than the input voltage; and the input voltage is a voltage required for the corresponding sub-pixel to display normally.
Gai et al. (US 2020/0410918 A1) teaches the display driving method can be applied on both OLED and LCD displays.

However, Wang, Zhu and Gai do not teach wherein the compensation solution comprises: multiplying a fourth input voltage by a compensation coefficient H gain, and adding a first input voltage multiplied by (H_ gain), to obtain a driving voltage; wherein 1>H_gain>0, recite in claims 1 and 9.
multiplying the fourth input voltage by a compensation coefficient H_gain, and adding the first input voltage multiplied by (H_gain), to obtain a driving voltage: wherein 1>H_gain>0; a method for acquiring the compensation coefficient comprises: determining the compensation coefficient based on the sub-pixel of a color corresponding to a maximum hue; a hue difference between minimum compensation coefficients between the sub-pixels corresponding to different colors is 120°; when the maximum hue corresponds to red, if a green hue is greater than a blue hue, the minimum compensation coefficient corresponds to 0°; and if the blue hue is greater than the green hue, the minimum compensation coefficient corresponds to 360°, recite in claim 8.

Claim 9 is allowed for the same reason as claim 1.
Claims 2, 6-7, 10-11, and 16-17 are allowed as being depend upon base claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691    

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691